UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ELAINA EVANS

                Plaintiff,

        v.                                                Civil Action No. 17-303 (RDM)

 HOWARD UNIVERSITY HOSPITAL,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

       For over six months, Plaintiff Elaina Evans has had the opportunity to respond to

Defendant Howard University Hospital’s motion to dismiss or for summary judgment, and after

multiple orders from the Court, has failed to do so. For the reasons discussed below, the Court

will dismiss Plaintiff’s case without prejudice for failure to prosecute under Federal Rule of Civil

Procedure 41(b) and Local Civil Rule 83.23.

       Plaintiff, proceeding pro se, filed a complaint on February 17, 2017, alleging that her

former employer, Howard University Hospital, unlawfully terminated her after she took an

extended leave of absence to address family matters and personal health concerns. Dkt. 1 at 1–2.

Defendant timely moved to dismiss or, in the alternative, for summary judgment on April 18,

2017. Dkt. 7. The Court ordered Plaintiff to respond to Defendant’s motion on or before May

17, 2017, and warned her that if she failed to timely respond, her case could be dismissed for

failure to prosecute. Dkt. 8 at 4. Shortly before the deadline, Plaintiff moved for an extension,

Dkt. 9 at 1, which the Court granted, setting a new deadline of July 17, 2017, Dkt. 10 at 1.

       Plaintiff failed to file within the additional two months provided. A week after her

opposition was due, the Court issued an order noting Plaintiff’s failure to respond and providing

                                                 1
her an additional three weeks to do so. Minute Order (July 24, 2017). In that order, the Court

again reminded Plaintiff that it “may dismiss the complaint for failure to prosecute” if Plaintiff

failed to file within the time provided. Id. She again failed to meet the Court’s deadline, and did

not seek an extension or otherwise communicate with the Court. See Dkt. 11. On August 28,

2017, Defendant filed a notice of Plaintiff’s failure to respond and requested that her complaint

be dismissed with prejudice under Rule 41(b). Id. at 1. As of today, eleven weeks have passed

since the Defendant filed its notice, and the Court has yet to receive a response from Plaintiff or

any indication that she intends to pursue her claim.

       Under Federal Rule of Civil Procedure 41(b), it is within a court’s discretion to dismiss a

complaint “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.” See

also Local Civil Rule 83.23 (adopting the standard of Rule 41(b)). The court may dismiss for

failure to prosecute sua sponte or on a defendant’s motion. Peterson v. Archstone Cmtys. LLC,

637 F.3d 416, 418 (D.C. Cir. 2011) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962));

Fed. R. Civ. P. 41(b). The authority to dismiss suits has long been recognized as “necessary in

order to prevent undue delays in the disposition of pending cases and to avoid congestion” in the

courts. Link, 370 U.S. at 629–30.

       Dismissal is warranted when, “in view of the entire procedural history of the case, the

litigant has not manifested reasonable diligence in pursuing the cause.” Bomate v. Ford Motor

Co., 761 F.2d 713, 714 (D.C. Cir. 1985). “A lengthy period of inactivity may . . . be enough to

justify dismissal,” at least when “the plaintiff has been previously warned that [she] must act

with more diligence, or if [she] has failed to obey the rules or court orders.” Smith-Bey v. Cripe,

852 F.2d 592, 594 (D.C. Cir. 1988). Although dismissal for failure to prosecute is a relatively

“harsh sanction . . . ordinarily limited to cases involving egregious conduct by particularly



                                                 2
dilatory plaintiffs,” Angellino v. Royal Family Al-Saud, 688 F.3d 771, 775 (D.C. Cir. 2012)

(quoting Peterson, 637 F.3d at 418), it is nonetheless warranted “when lesser sanctions would

not serve the interest of justice,” Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir.

1990).

         Given Plaintiff’s failure to respond to the Court’s repeated orders and her “lengthy period

of inactivity,” dismissal for failure to prosecute is appropriate. Defendant filed its motion to

dismiss or for summary judgment on April 18, 2017, and this Court has not heard from Plaintiff

since she filed her motion for an extension on May 15, 2017—almost six months ago. This

Court has twice advised Plaintiff of the consequences of inaction, and Defendant requested

eleven weeks ago that the Court dismiss the action for failure to prosecute, Dkt. 11 at 2. Plaintiff

has made no effort to justify her failure to respond to Defendant’s motion to dismiss or for

summary judgment, to the Court’s orders requiring a response, or to Defendant’s request that the

Court dismiss the action for failure to prosecute. Indeed, she has done nothing to suggest that

she intends to pursue her case at all. In light of this procedural history, it is apparent that

Plaintiff “has not manifested reasonable diligence in pursuing” her case, and that her complaint

should be dismissed.

         This Court’s Local Rules provide that dismissals for failure to prosecute should be made

without prejudice unless the delay in prosecution impairs the opposing party’s interests. Local

Civil Rule 83.23. Defendant does not allege that its interests will be impaired by dismissal

without prejudice, see Dkt. 11; accordingly, the Court sees no reason to depart from this default

rule, particularly in light of Plaintiff’s pro se status and personal health concerns.




                                                   3
       In light of Plaintiff’s failure to respond to Defendant’s motion to dismiss or for summary

judgment and to this Court’s orders that she do so, it is hereby ORDERED that this case is

DISMISSED without prejudice pursuant to Rule 41(b) and Local Civil Rule 83.23.

       SO ORDERED.

                                                    s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: November 13, 2017




                                                4